Citation Nr: 0201373	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-08 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
cardiovascular disease and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for cardiovascular disease in March 1994.  

2.  The veteran, in a March 1994 letter was apprised of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

3.  The evidence received since the unappealed March 1994 RO 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered to decide fairly 
the merits of the appellant's previously disallowed claim for 
entitlement to service connection for cardiovascular disease.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision denying entitlement to 
service connection for cardiovascular disease is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence received subsequently to the RO's March 1994 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
cardiovascular disease have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The discussions in the RO's March 1994 rating decision, 
February 1998 RO rating decision, and April 1999 statement of 
the case informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The Board also points 
out that as part of a March 2001 development letter, VA 
notified the appellant of the new duties associated with the 
recently enacted VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the appellant's available service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the appellant, and all evidence so obtained was 
considered.  The Board is unaware of any additional relevant 
and available evidence.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that this third element for new and material evidence 
(i.e. that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a). Therefore, there no 
longer is a requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the 
case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Furthermore, service connection will be 
granted for hypertension if it is manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

The record shows that in a March 1994 rating decision the RO 
denied the appellant's claim for service connection for heart 
disease.  The RO indicated that review of the veteran's 
service medical records shows that while an episode of high 
blood pressure was demonstrated, a showing of a normal 5-day 
blood pressure check was reported.  It was further noted that 
no diagnosis had been indicated and no medications were 
issued.  The RO indicated that service connection was not 
established on the basis that cardiovascular disease, 
including hypertension, was neither diagnosed in service or 
within one year of the veteran's service discharge.  
Essentially, the RO informed the appellant that his claim was 
denied because evidence of a nexus, or link, between his 
currently claimed heart disease and his period of service had 
not been submitted.  The appellant was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in March 1994.  However, he did not initiate 
an appeal of the RO's denial within one year of the 
notification.  Therefore, the March 1994 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).  

The appellant sought to reopen his claim in May 1997.  The 
RO, in a February 1998 rating decision, determined that new 
and material evidence had not been presented to reopen the 
appellant's claim for service connection for cardiovascular 
disease.  The RO found that, in essence, while new medical 
evidence had been submitted (VA outpatient treatment 
records), no new evidence had been submitted which 
established that the appellant's heart condition was either 
incurred in or aggravated by service or diagnosed within one 
year of discharge from service.  The veteran, in a February 
1998 letter was apprised of his procedural and appellate 
rights.  He perfected a timely appeal to this February 1998 
decision.

It is noted that the February 1998 RO rating decision, in 
addressing the issue of whether new and material evidence 
sufficient to reopen his claim for service connection for 
cardiovascular disease, indicated that "[t]o justify a 
reopening of a claim on the basis of new and materiel 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all of the evidence, 
both new and old, would change the outcome."

In Hodge, supra, the Federal Circuit reasoned that 38 C.F.R. 
§ 3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the United States Court of Appeals 
for Veterans Claims has concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1)  bears directly or substantially on the 
specific matter, and (2)  is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).

Because the decision in Hodge was rendered prior to the 
Board's decision on the veteran's appeal, the more liberal 
definition should be applied in determining whether the newly 
submitted evidence is "material."  Brewer v. West, 11 Vet. 
App. 228 (1998).  In this regard, although the above-
mentioned February 1998 rating decision shows that the RO 
referenced the "reasonable possibility that the new 
evidence...would change the outcome" requirement that was 
invalidated by Hodge, the veteran has not been prejudiced by 
adjudication of his appeal without first remanding the case 
to the RO for consideration of the recent ruling in Hodge and 
issuance of a supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin, supra.  As the application of Hodge represents a 
lesser burden for the veteran, the Board's application of 
Hodge, and thus its use of the standard set forth in 38 
C.F.R. § 3.156(a) in the decision below, has not prejudiced 
the veteran.  See Bernard, supra.  The Board also 
parenthetically notes that the April 1999 SOC is shown to 
have sufficiently informed the veteran of the above-discussed 
more liberal reopening standard definition enunciated in 
Hodge, supra.  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the March 1994 RO rating decision.  See Evans, 
supra, at 285 (1996).

Evidence of record at the time of the March 1994 RO decision 
included service medical records which showed that at the 
time of examination at service induction examination in 
November 1958 clinical evaluation of the veteran's heart was 
described as normal.  Blood pressure was recorded as 150/76.  
Reports of medical examinations dated in May 1961, September 
1965, and May 1968 also show that clinical evaluation of the 
appellant's heart was described as normal.  In July 1971, the 
veteran complained of steady anterior chest pain at Darnall 
Army Hospital, located in Fort Hood, Texas.  Blood pressure 
was measured as being 138/86.  X-ray and EKG 
[electrocardiogram] testing conducted at the Darnall Army 
Hospital emergency clinic, on the same day in July 1971, were 
noted to be normal.  EKG reports dated in October 1972 and 
May 1976 showed findings within normal limits.  The service 
medical records also reveal that the veteran's blood pressure 
was measured for five consecutive days in September 1977.  
The readings were reported as 146/100, 148/104, 138/86, 
136/96, and 128/90.  A Report of Medical Examination 
conducted in association with the veteran's service 
retirement in December 1978, showed blood pressure findings 
of 120/80.  Clinical evaluation of the veteran's heart was 
described as normal.  Additionally, a Report of Medical 
Examination conducted in association with the veteran's 
service separation, dated in April 1979, shows that clinical 
evaluation of the veteran's heart was described as normal and 
blood pressure findings of 120/80.

The report of an October 1979 VA examination showed that the 
veteran's blood pressure was recorded as being 124/84.  A 
chest X-ray showed mild left ventricular prominence to 
cardiac silhouette with some chronic pulmonary fibrosis 
throughout both bases, with the chest examination described 
as otherwise negative.  A cardiac-related diagnosis was not 
made in association with the examination.  

Letters dated in August and September 1993, and shown to have 
been written by a private physician, Dr. H., indicates that 
he had treated the veteran for rather severe coronary disease 
and that the veteran was status post multi-vessel coronary 
artery bypass grafting.  The physician added that the veteran 
continued to suffer from angina.  The veteran was noted to 
get relief from the use of nitroglycerin, but that exercise 
was significantly limited by pain.  

As noted above, in a March 1994 rating decision the RO denied 
the appellant's claim for service connection for heart 
disease.  Pertinent evidence added to the record since the 
March 1994 RO decision includes VA and private medical 
records, as well as transcripts of two personal hearings.  A 
VA outpatient treatment record dated in September 1995 shows 
that the veteran had dyspnea with exertion, but that the 
condition was stable.  Coronary artery disease status post 
coronary artery bypass graft was diagnosed.  A VA stress test 
administered the veteran in April 1997 showed that the 
veteran did not experience chest pain during the study, 
significant "ST" depression did not occur at peak exercise, 
and premature ventricular contractions occurred during 
exercise.  A May 1997 VA outpatient treatment record also 
shows that coronary artery disease status post coronary 
artery bypass graft was diagnosed.  

A private medical report of operation from St. Michael Health 
Care Center, dated in June 1997, shows that the veteran had a 
preoperative and postoperative diagnosis of status post 
coronary artery bypass grafting in 1991, recurrent coronary 
artery disease with early class III angina.  Coronary artery 
bypass grafting times 2 was noted to have been the surgical 
procedure undertaken in June 1997.

Private medical records associated with treatment received by 
the veteran at Wadley Regional Medical Center are shown to 
have been received by the RO in March 1998.  These records 
include a discharge summary which indicate that the veteran 
was hospitalized in September and October 1991.  Review of 
the summary shows that the veteran was admitted in September 
1991 to the emergency room with chest pains for the last 3 to 
4 days.  He was later admitted into the hospital with a 
diagnosis of unstable angina.  Catheterization done in 
October 1991 showed severe 3 vessel coronary artery disease 
with normal left ventricle.  The veteran then underwent 
coronary bypass graft surgery the next day.  The final 
diagnoses were unstable angina and status post coronary 
artery bypass graft.  

Also received by VA in March 1998 is a private hospital 
emergency room history and physical report dated in March 
1996 which shows that the veteran complained of chest pain.  
Chest X-ray showed no infiltrates.  A consultation record 
dated that same day showed that the veteran had an angina 
episode that day, relieved by sublingual nitroglycerin.  
Normal EKG findings were reported.  

The veteran provided testimony at a VA hearing in May 1998.  
He stated that he did not have heart problems prior to his 
period of service and first started bad chest pains in 1969.  
He added that he was treated for these problems at Darnall 
Army Hospital where he was given medications to treat his 
chest pain.  He added that he also went to the emergency room 
at Darnall Army Hospital in 1969 or 1970.  He also stated 
that he was presently taking one aspirin a day to treat his 
heart condition.  

The report of a VA general medical examination dated in April 
1998 shows that the veteran gave a history of chest pains 
when he was in the Army.  The veteran added that he still has 
chest pain, which rarely requires the use of nitroglycerin.  
He also reported being short of breath on minimal exertion.  
The diagnoses included coronary artery disease with stable 
angina and status post coronary artery bypass grafting times 
2, and chronic obstructive pulmonary disease by chest X-ray.  

A VA Medical certificate, dated in April 2000, shows that the 
veteran complained of left-sided chest pain and pressure.  
Chest pain and hypertension was diagnosed.  

The veteran provided testimony at a VA hearing in September 
2001.  He testified that he was first treated during service 
for his heart condition at the "Darnel" Army Hospital 
emergency room in 1968.  He added that he was given 
medication in 1968 for hypertension treatment.  The veteran 
also mentioned that he was afforded VA treatment in 1980 or 
1981 at a VA hospital located in Shreveport at which time he 
was given nitroglycerin pills.  The veteran also testified 
that it was his belief that he was exempted from performing 
physical training activities during his last 4 years of 
service due to his heart-related problems.  He added that he 
was diagnosed in writing with a heart condition in 1991 at 
"Waddley" Hospital at which time open heart surgery was 
performed.  The veteran's wife testified that the veteran had 
gone to the emergency room at Wadley Hospital for complaints 
of chest pain sometime in 1990.  The veteran could not recall 
whether he was taking medication for high blood pressure 
right after he got out of the service.  He also did not 
recall if he had been treated for hypertension between his 
1979 service separation and 1991 when he had heart surgery.  
Essentially, the veteran claimed that the onset of his 
current heart-related problems started in 1968 while in the 
Army.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
cardiovascular disease.  The Board points out that as part of 
the above-referenced March 1994 RO rating decision, it was 
essentially indicated that service connection was not 
established on the basis that cardiovascular disease, 
including hypertension, was neither diagnosed in service or 
within one year of the veteran's service discharge.  The 
Board finds that, to the extent that the submitted medical 
evidence is neither cumulative nor duplicative of evidence 
which was of record at the time of the RO's March 1994 
decision, the submitted medical and testimonial evidence is 
"new" evidence.  However, the Board also finds that none of 
the evidence submitted in support of the appellant's claim is 
"material" evidence because, while the evidence does go to 
document that the veteran was admitted into a private 
hospital in 1991 with complaints of chest pains and was 
during this noted admission shown to have undergone coronary 
bypass graft surgery, it does not constitute medical evidence 
that demonstrates that the appellant's heart disorder was 
either incurred in or aggravated by his period of active 
service.  That is, the medical evidence is not material 
because it refers only to post-service symptomatology and it 
does not medically link a current condition with remote 
events of service.  See Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  The Board 
acknowledges the veteran's claim that he was treated in 
service in 1968 for heart-related problems.  However, review 
of the veteran's service medical records, while showing that 
he was afforded treatment for various health concerns in 
1968, do not show that the veteran was afforded treatment for 
any cardiac-related symptomatology.  
The critical question in this case was and remains whether 
there is medical evidence linking any current cardiovascular-
related problems, including hypertension, to service.  The 
evidence received since the March 1994 RO decision does not 
adequately address this fundamental question as to the 
appellant's claim.  To this, the Board notes that the record 
is devoid of any medical opinion, either private or VA, which 
goes to relate the veteran's currently diagnosed 
cardiovascular-related problems to his period of service.  
Therefore, the Board finds that the additional evidence 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

It is also noted that while the appellant is competent to 
allege that he has a cardiovascular disorder, he has not 
demonstrated that he is qualified to offer a medical opinion 
as to the etiology of any current symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (Lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability).

The Board concludes that the evidence submitted subsequent to 
the RO's March 1994 decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) (prior to August 29, 
2001), and provides no basis to reopen the appellant's claim 
for entitlement to service connection for cardiovascular 
disease.  As such, the RO's March 1994 decision remains 
final.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).


ORDER

New and material evidence to reopen the claim for service 
connection for cardiovascular disease having not been 
submitted, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

